SECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUERPURSUANT TO RULE 13a-16 OR 15d-16 UNDERTHE SECURITIES EXCHANGE ACT OF 1934For the month of December, Man Sang International (B.V.I.) Limited Suite 2208, 22/F Sun Life Tower,The Gateway, 15 Canton Road,Tsimshatsui, Kowloon, Hong Kong(Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): EXHIBIT INDEX Exhibit Number Description 99.1 2009 Interim Report of Man Sang International Limited SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: December 29, 2009 MAN SANG INTERNATIONAL (B.V.I.) LIMITED By: /s/ Cheng Chung Hing, Ricky CHENG Chung Hing, Ricky Chairman of the Board Exhibit Face the world’s challenges Optimise the strengths of Man Sang Man Sang International Limited (the “Company”) and its subsidiaries (the “Group”) have two main business streams. One of the business streams is engaging in the purchasing, assembling, merchandising and wholesale distribution of pearls and jewelry products (the “Pearl business”). The other is engaging in property development and investment (the “Property business”). The shares of the Company have been listed on the main board of The Stock Exchange of Hong Kong Limited since 1997 under the stock code of 0938. The holding company of the Company, Man Sang International (B.V.I.) Limited, is a company incorporated in the British Virgin Islands with its shares listed on the NYSE Amex (formerly known as “American Stock Exchange”) under the ticker symbol of “MHJ”. The Group is one of the world’s largest pearl merchants, purchasers and processors of saltwater pearls. Pearls and jewelry products processing, manufacturing and assembling are conducted at the facilities owned by the Group in Man Sang Industrial City in Shenzhen, the People’s Republic of China (the “PRC”). There are 27 blocks of buildings in total in Man Sang Industrial City encompassing a total gross floor area of approximately 76,000 square metres. With its rich experience in pearl business over 25 years, the Group in 2006 joined with six major pearls and jewelry players in the PRC to develop a large-scale international pearls and jewelry trading platform, the China Pearls and Jewelry project (the “CP&J project”) in Zhuji of Zhejiang Province, the PRC. As of 30 September 2009, the Group had completed construction of phase one market centre of CP&J Project, which includes a total of 2,380 units (including 1,252 shop units and 1,128 booths), covering a total gross floor area of approximately 130,000 square metres. Most of the remaining developments of phase one, including manufacturing and processing areas, residential areas and multi-function buildings, will be completed within this financial year. Contents 2 Corporate Information Financial Information 3 Condensed Consolidated Income Statement 4 Condensed Consolidated Statement of Comprehensive Income 5 Condensed Consolidated Statement of Financial Position 7 Condensed Consolidated Statement of Changes in Equity 8 Condensed Consolidated Statement of Cash Flows 9 Notes to Condensed Interim Financial Statements Management Discussion and Analysis 20 Dividend 20 Closure of Register of Members 20 Business Review 20 Financial Review 22 Prospects Other Information 23 Share Option 24 Directors’ Interests in Securities 26 Substantial Shareholders’ Interests in Securities 26 Purchase, Sale or Redemption of Listed Securities 26 Specific Performance Obligations on Controlling Shareholders 26 Corporate Governance Practices 27 Audit Committee 27 Compliance with the Model Code 27 Future Arrangement in Relation to the Simultaneous Dissemination of Financial Results of the Company and Man Sang International (B.V.I.) Limited in Hong Kong 28 Change in Information of Directors Corporate Information BOARD OF DIRECTORS PRINCIPAL BANKERS Chairman The Hongkong and Shanghai Banking Corporation Limited Mr. Cheng Chung Hing (Non-executive Director) Bank of China (Hong Kong) Limited Industrial and Commercial Bank of China (Asia) Limited Executive Directors Bank of Communications Co., Ltd. Mr. Cheng Tai Po (Deputy Chairman) Mr. Lee Kang Bor, Thomas (Chief Executive Officer) PRINCIPAL SHARE REGISTRAR Ms. Yan Sau Man, Amy Butterfield Fulcrum Group (Bermuda) Limited Independent Non-executive Directors Rosebank Centre Mr. Fung Yat Sang 11 Bermudiana Road Mr. Kiu Wai Ming Pembroke HM08 Mr. Lau Chi Wah, Alex Bermuda COMPANY SECRETARY HONG KONG BRANCH SHARE REGISTRAR AND TRANSFER OFFICE Mr. Pak Wai Keung, Martin Tricor Secretaries Limited AUDIT COMMITTEE 26th Floor, Tesbury Centre 28 Queen’s Road East Mr. Fung Yat Sang (Chairman) Hong Kong Mr. Kiu Wai Ming Mr. Lau Chi Wah, Alex LISTING INFORMATION REMUNERATION COMMITTEE The Stock Exchange of Hong Kong Limited Ordinary Share (Stock Code: 0938) Mr. Kiu Wai Ming (Chairman) Mr. Fung Yat Sang REGISTERED OFFICE Mr. Lau Chi Wah, Alex Mr. Cheng Chung Hing Clarendon House Mr. Cheng Tai Po 2 Church Street Hamilton HM11 AUDITORS Bermuda Ernst & Young PRINCIPAL PLACE OF BUSINESS LEGAL ADVISERS Suite 2208, 22/F. Sun Life Tower, The Gateway As to Hong Kong and the US law 15 Canton Road, Tsimshatsui Baker & McKenzie Kowloon Hong Kong As to Bermuda law Conyers Dill & Pearman 2 CONDENSED CONSOLIDATED INCOME STATEMENT For the six months ended 30 September 2009 For the six months ended 30 September 2009 2008 Notes HK$’ 000 HK$’ (unaudited) (unaudited) REVENUE 4 148,602 211,937 Cost of sales (94,903) (122,982) Gross profit 53,699 88,955 Other income and gains, net 4 8,883 6,467 Selling and distribution costs (6,850) (12,875) Administrative expenses (37,454) (46,233) Net unrealised loss on financial assets at fair value through profit or loss (1,396) (5,211) Fair value loss on investment properties — (115,083) Finance costs (255) — Share of profit/(loss) of an associate 49 (40) Profit/(Loss) before tax 5 16,676 (84,020) Tax 6 (2,077) 23,770 Profit/(Loss) for the period 14,599 (60,250) Attributable to: Shareholders of the Company 20,166 (21,669) Minority interests (5,567) (38,581) 14,599 (60,250) Dividend — interim 7 36,742 — Earnings/(Loss) per share attributable to shareholders of the Company 8 — Basic HK1.65 cents (HK1.77 cents) — Diluted HK1.63 cents N/A 3 CONDENSED CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME For the six months ended 30 September 2009 For the six months ended 30 September 2009 2008 HK$’ 000 HK$’ (unaudited) (unaudited) Profit/(Loss) for the period 14,599 (60,250) Other comprehensive income/(loss): Exchange difference on translation of foreign operations (48) 24,441 Change in deferred tax liability of property revaluation arising from tax rate change — (238) Other comprehensive (loss)/income for the period, net of tax (48) 24,203 Total comprehensive income/(loss) for the period, net of tax 14,551 (36,047) Attributable to: Shareholders of the Company 20,112 (6,778) Minority interests (5,561) (29,269) 14,551 (36,047) 4 CONDENSED CONSOLIDATED STATEMENT OF FINANCIAL POSITION 30 September 2009 30 September 2009 31 March 2009 Notes HK$’ 000 HK$’ (unaudited) (audited) Non-current assets Property, plant and equipment 9 38,347 40,158 Investment properties 845,390 845,384 Prepaid land lease payments 27,419 27,776 Properties under development 10 — 201,328 Investment properties under construction 11 189,246 — Interest in an associate 102 52 Deferred tax assets 1,925 — Total non-current assets 1,102,429 1,114,698 Current assets Inventories 41,154 41,942 Properties under development 10 54,353 — Completed properties held for sale 165,846 179,619 Trade and other receivables 12 173,658 226,553 Financial assets at fair value through profit or loss 12,759 18,619 Tax recoverable 2,728 3,479 Restricted cash 17,000 17,000 Cash and cash equivalents 558,969 462,766 Total current assets 1,026,467 949,978 Current liabilities Trade and other payables 13 471,153 439,456 Income taxes payable 72,951 68,507 Interest-bearing bank loans 14 180,797 90,400 Total current liabilities 724,901 598,363 Net current assets 301,566 351,615 Total assets less current liabilities 1,403,995 1,466,313 5 CONDENSED CONSOLIDATED STATEMENT OF FINANCIAL POSITION (CONTINUED) 30 September 2009 30 September 2009 31 March 2009 Notes HK$’000 HK$’000 (unaudited) (audited) Non-current liabilities Interest-bearing bank loans 14 22,600 101,700 Deferred tax liabilities 100,445 102,192 Total non-current liabilities 123,045 203,892 Net assets 1,280,950 1,262,421 Equity Equity attributable to shareholders of the Company Issued capital 15 122,474 122,474 Reserves 1,015,344 991,254 1,137,818 1,113,728 Minority interests 143,132 148,693 Total equity 1,280,950 1,262,421 6 CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN EQUITY For the six months ended 30 September 2009 Attributable to shareholders of the Company Other non- Property Exchange Share premium distributable Share option revaluation fluctuation Minority Issued capital account reserve reserve reserve reserve General reserve Retained profits Total interests Total equity HK$’000 HK$’000 HK$’000 HK$’000 HK$’000 HK$’000 HK$’000 HK$’000 HK$’000 HK$’000 HK$’000 (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) (note a) (note b) (note c) At 1 April 2008 122,474 319,787 1,801 5,668 76,952 26,913 (36,112) 703,790 1,221,273 204,368 1,425,641 Total comprehensive income/(loss) for the period — (238) 15,129 — (21,669) (6,778) (29,269) (36,047) Release on depreciation of leasehold land and buildings — (584) — — 584 — — — Transferred to retained profits upon disposal of the properties — (147) — — 147 — — — Final 2008 dividend — (36,742) — (36,742) — (36,742) At 30 September 2008 122,474 319,787 1,801 5,668 75,983 42,042 (72,854) 682,852 1,177,753 175,099 1,352,852 Attributable to shareholders of the Company Share Other non- Property Exchange premium distributable Share option revaluation fluctuation General Retained Minority Issued capital account reserve reserve reserve reserve reserve profits Total interests Total equity HK$’000 HK$’000 HK$’000 HK$’000 HK$’000 HK$’000 HK$’000 HK$’000 HK$’000 HK$’000 HK$’000 (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) (note a) (note b) (note c) At 1 April 2009 122,474 319,787 1,801 5,668 66,483 36,996 (72,854) 633,373 1,113,728 148,693 1,262,421 Total comprehensive income/(loss) for the period — (54) — 20,166 20,112 (5,561) 14,551 Equity-settled share option arrangement — — — 3,978 — 3,978 — 3,978 Release on depreciation of leasehold land and buildings — (19) — — 19 — — — Transferred to retained profits upon disposal of the properties — (794) — — 794 — — — At 30 September 2009 122,474 319,787* 1,801* 9,646* 65,670* 36,942* (72,854) 654,352* 1,137,818 143,132 1,280,950 * These reserve accounts comprise the consolidated reserves of HK$1,015,344,000 (unaudited) (31 March 2009: HK$991,254,000) in the condensed consolidated statement of financial position as at 30 September 2009. Notes: (a) Other non-distributable reserve is arising from the transactions under corporation reorganisation in 1997. (b) General reserve represents the dividend paid out of the contributed surplus by the Company. (c) The Group’s retained profits included an amount of HK$11,818,000 (unaudited) (30 September 2008: HK$9,852,000 (unaudited)) reserved by the subsidiaries in the People’s Republic of China (the “PRC”) in accordance with the relevant PRC regulations, this reserve is only distributable in the event of liquidation of PRC subsidiaries. 7 CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS For the six months ended 30 September 2009 For the six months ended 30 September 2009 2008 HK$’000 HK$’000 (unaudited) (unaudited) Net cash inflow/(outflow) from operating activities 31,985 (1,548) Net cash inflow/(outflow) from investing activities 49,952 (60,306) Net cash inflow/(outflow) from financing activities 14,266 (15,271) Net increase/(decrease) in cash and cash equivalents 96,203 (77,125) Cash and cash equivalents at beginning of period 462,766 587,602 Effect of foreign exchange rate changes, net — 7,472 Cash and cash equivalents at end of period 558,969 517,949 Analysis of the balances of cash and cash equivalents Cash and bank balances 281,227 123,217 Time deposits 294,742 394,732 575,969 517,949 Less: Restricted cash (17,000) — 558,969 517,949 8 NOTES TO CONDENSED INTERIM FINANCIAL STATEMENTS For the six months ended 30 September 2009 1. BASIS OF PREPARATION These unaudited condensed consolidated interim financial statements have been prepared in accordance with Hong Kong Accounting Standard (“HKAS”) 34 Interim Financial Reporting issued by the Hong Kong Institute of Certified Public Accountants (the “HKICPA”) and Appendix 16 of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited (the “Listing Rules”). The unaudited condensed consolidated interim financial statements do not include all the information and disclosures required in the annual consolidated financial statements, and should be read in conjunction with the annual consolidated financial statements of the Company and its subsidiaries (the “Group”) for the year ended 31 March 2009. 2. SIGNIFICANT ACCOUNTING POLICIES The unaudited condensed consolidated interim financial statements have been prepared under the historical cost basis, except for financial assets at fair value through profit or loss, investment properties and buildings, which are stated at fair values. The accounting policies and basis of preparation adopted in the preparation of these unaudited condensed consolidated interim financial statements are consistent with those used in the preparation of the Group’s annual financial statements for the year ended 31 March 2009 and in accordance with Hong Kong Financial Reporting Standards (“HKFRSs”) (which include all Hong Kong Financial Reporting Standards, HKASs and Interpretations (“Int”)) issued by HKICPA, except that the Group has in the current period applied, for the first time the following new and revised HKFRSs: HKFRS 1 and HKAS 27 Amendments Amendments to HKFRS 1 First-time Adoption of HKFRSs and HKAS 27 Consolidated and Separate Financial Statements — Cost of an Investment in a Subsidiary, Jointly Controlled Entity or Associate HKFRS 2 Amendments Amendments to HKFRS 2 Share-based Payment — Vesting Conditions and Cancellations HKFRS 7 Amendments Amendments to HKFRS 7 Financial Instruments: Disclosure — Improving Disclosures HKFRS 8 Operating Segments HKAS 1 (Revised) Presentation of Financial Statements HKAS 23 (Revised) Borrowing Costs HKAS 32 and HKAS 1 Amendments Amendments to HKAS 32 Financial Instruments: Presentation and HKAS 1 Presentation of Financial Statements — Puttable Financial Instruments and Obligations Arising on Liquidation HK International Financial Reporting Interpretations Committee (“IFRIC”) — Int 9 and HKAS 39 Amendments Amendments to HK(IFRIC) — Int 9 Reassessment of Embedded Derivatives and HKAS 39 Financial Instruments: Recognition and Measurement — Embedded Derivatives HK(IFRIC) — Int 13 Customer Loyalty Programmes HK(IFRIC) — Int 15 Agreements for the Construction of Real Estate HK(IFRIC) — Int 16 Hedges of a Net Investment in a Foreign Operation 9 2. SIGNIFICANT ACCOUNTING POLICIES (Continued) Apart from the above, the HKICPA has issued Improvements to HKFRSs* in October 2008 which sets out amendments to a number of HKFRSs primarily with a view to removing inconsistencies and clarifying wordings. Except for the amendments to HKFRS 5 which is effective for annual periods on or after 1 July 2009, other amendments are effective for annual periods beginning on or after 1 January 2009 although there are separate transitional provisions for each standard. * Improvements to HKFRSs contains amendments to HKFRS 5, HKFRS 7, HKAS 1, HKAS 8, HKAS 10, HKAS 16, HKAS 18, HKAS 19, HKAS 20, HKAS 23, HKAS 27, HKAS 28, HKAS 29, HKAS 31, HKAS 34, HKAS 36, HKAS 38, HKAS 39, HKAS 40 and HKAS 41. Except for HKAS 1 (Revised), HKFRS 8 and amendments to HKAS 40 giving rise to new accounting policies and additional disclosure as further described below, the adoption of the new interpretations and amendments has had no significant effect on these condensed consolidated interim financial statements. HKAS 1 (Revised) prohibits the presentation of items of income and expenses, which are “non-owner changes in equity”, in the statement of changes in equity. These items have to be presented separately from owner changes in equity and shown in a performance statement. The Group has elected to present two performance statements including an income statement and a statement of comprehensive income. The interim financial information has been prepared under the revised disclosure requirements. HKFRS 8 replaces HKAS 14 Segment Reporting. It requires a “management approach” under which segment information is presented on the same basis as that used for internal reporting purposes. Operating segments are reported in a manner consistent with the internal reporting provided to the chief operating decision-maker. The adoption of this standard did not have any material impact on the disclosure of segment information. As a result of the amendments to HKAS 40, investment property which is under construction will be carried at fair value at the earlier of when the fair value first becomes reliably measurable and the date of completion of the property. Any gain or loss will be recognised in profit or loss. Previously such property was carried at cost until the construction was completed at which time it was fair valued with any gain or loss being recognised in profit or loss. This amendment is applied prospectively. As a result of this amendment, the Group has reclassified HK$171 million from properties under development to investment properties under construction. The Group has concluded that the fair value of its investment properties under construction cannot be measured reasonably, therefore, the Group’s investment properties under construction continue to be measured at cost until construction is completed. 3. SEGMENT INFORMATION The Group determines its operating segments based on the reports reviewed by the chief operating decision-maker that are used to make strategic decisions. The Group has two reportable operating segments. The Group’s operating businesses are structured and managed separately according to the nature of the operations and the product perspectives. Each of the Group’s reportable operating segments represents a strategic business unit that are subject to risks and returns that are different from the other reportable operating segment. Summary details of the reportable operating segments are as follows: (i) Pearls and jewelry — Purchasing, processing, assembling, merchandising, wholesale distribution of pearls and jewelry products; and (ii) Property development and investment — Development, sales and leasing of properties. 10 3. SEGMENT INFORMATION (Continued) The following tables present revenues and results of the Group’s reportable operating segments for the six months ended 30 September 2009 and 2008, respectively. Property development Pearls and jewelry and investment Consolidated HK$’000 HK$’000 HK$’000 2009 (unaudited) (unaudited) (unaudited) Revenue External sales or rentals 116,155 32,447 148,602 Segment results 11,090 5,324 16,414 Interest and dividend income and other unallocated gains 7,845 Unallocated expenses (7,377) Finance costs (255) Share of profit of an associate 49 Profit before tax 16,676 Property development Pearls and jewelry and investment Consolidated HK$’000 HK$’000 HK$’000 2008 (unaudited) (unaudited) (unaudited) Revenue External sales or rentals 190,441 21,496 211,937 Segment results 34,901 (115,243) (80,342) Interest and dividend income and other unallocated gains 5,673 Unallocated expenses (9,311) Share of loss of an associate (40) Loss before tax (84,020) 11 4. REVENUE, OTHER INCOME AND GAINS, NET Revenue, which is also the Group’s turnover, represents (i) the net amounts received and receivable in respect of goods sold, less returns and allowances, by the Group to outside customers during the period; (ii) the aggregate of gross proceeds from the sale of properties during the period; and (iii) the gross amounts received and receivable in respect of leasing of investment properties during the period. An analysis of the Group’s revenue, other income and gains, net is as follows: For the six months ended 30 September 2009 2008 HK$’000 HK$’000 (unaudited) (unaudited) Revenue Sales of pearls and jewelry 116,155 190,441 Sales of properties 20,060 9,135 Rental income 12,387 12,361 148,602 211,937 Other income Bank interest income 876 5,298 Dividend income from financial assets at fair value through profit or loss 374 375 Others 1,033 661 2,283 6,334 Gains, net Gain on disposal of financial assets at fair value through profit or loss, net 6,595 — Gain on disposal of items of property, plant and equipment 5 133 6,600 133 Other income and gains, net 8,883 6,467 12 5. PROFIT/(LOSS) BEFORE TAX For the six months ended 30 September 2009 2008 HK$’000 HK$’000 (unaudited) (unaudited) The Group’s profit/(loss) before tax is arrived at after charging/(crediting): Finance costs: Interest on bank borrowings 5,868 8,641 Less: Amount capitalised (5,613) (8,641) 255 — Staff costs, including directors’ emoluments 34,604 32,046 Depreciation of property, plant and equipment 3,781 4,986 Amortisation of prepaid land lease payments 357 382 6. TAX For the six months ended 30 September 2009 2008 HK$’000 HK$’000 (unaudited) (unaudited) Current income taxes: Hong Kong profits tax 1,617 3,208 PRC corporate income tax 3,943 — PRC land appreciation tax 215 1,361 5,775 4,569 Deferred (3,698) (28,339) Total tax charge/(credit) for the period 2,077 (23,770) Hong Kong profits tax Hong Kong profits tax has been provided at the rate of 16.5% (six months ended 30 September 2008: 16.5%) on the estimated assessable profits arising in Hong Kong during the period. 13 6. TAX (Continued) PRC corporate income tax The PRC corporate income tax in respect of operations in Mainland China is calculated at the applicable tax rates on the estimated assessable profits for the period based on existing legislation, interpretations and practices in respect thereof. PRC land appreciation tax PRC land appreciation tax is levied at progressive rates ranging from 30% to 60% on the appreciation of land value, being the proceeds of sales of properties less deductible expenditures including cost of land use rights and all property expenditures. 7. DIVIDEND For the six months ended 30 September 2009 2008 HK$000 HK$000 (unaudited) (unaudited) 2009 interim dividend, declared, of HK3.00 cents (six months ended 30 September 2008: Nil) per ordinary share 36,742  At the board meeting held on 16 December 2009, the Board declared an interim dividend of HK3.00 cents per ordinary share for the six months ended 30 September 2009 (six months ended 30 September 2008: Nil). This dividend has not been reflected as dividend payable in the unaudited condensed consolidated interim financial statements. 8. EARNINGS/(LOSS) PER SHARE The calculation of basic earnings per share amount is based on the profit for the six months ended 30 September 2009 attributable to shareholders of the Company of approximately HK$20,166,000 (unaudited) (six months ended 30 September 2008: loss of HK$21,669,000), and the weighted average number of 1,224,740,207 (six months ended 30 September 2008: 1,224,740,207) ordinary shares in issue during the six months ended 30 September The calculation of diluted earnings per share amount for the six months ended 30 September 2009 is based on the profit for the six months ended 30 September 2009 attributable to shareholders of the Company of approximately HK$20,166,000 (unaudited) and 1,238,809,915 ordinary shares, which represented the weighted average of 1,224,740,207 ordinary shares in issue during the six months ended 30 September 2009, and the weighted average of 14,069,708 ordinary shares deemed to have been issued at no consideration on the deemed exercise of all the outstanding share options during the six months ended 30 September 2009. A dilutive loss per share amount for six months ended 30 September 2008 is not presented as all the share options had an anti-dilutive effect on the basic loss per share for that period. 9. PROPERTY, PLANT AND EQUIPMENT During the six months ended 30 September 2009, the Group acquired property, plant and equipment of approximately HK$1,971,000 (unaudited) (six months ended 30 September 2008: HK$2,267,000 (unaudited)). In addition, the Group disposed of certain property, plant and equipment at a consideration of approximately HK$5,000 (unaudited) (six months ended 30 September 2008: HK$220,000 (unaudited)) with a gain on disposal of property, plant and equipment of approximately HK$5,000 (unaudited) (six months ended 30 September 2008: HK$134,000 (unaudited)). No revaluation adjustment arising from revaluation of buildings was recognised during the six months ended 30 September 2009 and 2008. 14 10. PROPERTIES UNDER DEVELOPMENT During the six months ended 30 September 2009, the Group capitalised construction costs of approximately HK$24,383,000 (unaudited) (six months ended 30 September 2008: HK$40,106,000 (unaudited)) as property under development. The Group’s properties under development are located in the PRC and are held under medium term land use rights. As a result of the adoption of the amendments to HKAS 40 under Improvements to HKFRSs, the Group has reclassified HK$171,358,000 from properties under development to investment properties under construction as at 1 April 2009. 11. INVESTMENT PROPERTIES UNDER CONSTRUCTION Apart from the reclassification from properties under development as mentioned in note 10 above, during the six months ended 30 September 2009, the Group capitalised construction costs of approximately HK$17,888,000 to investment properties under construction. The Group’s investment properties under construction are located in the PRC and are held under medium term land use rights. 12. TRADE AND OTHER RECEIVABLES The Group allows an average credit period of 60 days to its trade customers. The carrying amounts of the trade and other receivables are considered a reasonable approximation of fair value as these financial assets which are measured at amortised cost, are expected to be paid within a short timescale, such that the time value of money impact is not significant. Included in trade and other receivables of the Group are trade receivables of HK$93,634,000 (unaudited) (31 March 2009: HK$98,649,000) and their ageing analysis after credit period is as follows: 30 September 2009 31 March 2009 HK$’000 HK$’000 (unaudited) (audited) 0 to 60 days 70,305 52,842 61 to 120 days 6,572 9,564 Over 120 days 16,757 36,243 93,634 98,649 15 13. TRADE AND OTHER PAYABLES Included in trade and other payables of the Group are trade payables of HK$137,282,000 (unaudited) (31 March 2009: HK$109,964,000) and their ageing analysis after payment due date is as follows: 30 September 2009 31 March 2009 HK$’000 HK$’000 (unaudited) (audited) 0 to 60 days 133,149 98,744 61 to 120 days 2,573 992 Over 120 days 1,560 10,228 137,282 109,964 14. INTEREST-BEARING BANK LOANS 30 September 2009 31 March 2009 HK$’000 HK$’000 (unaudited) (audited) Bank loans, secured 203,397 192,100 Analysed into: Within one year 180,797 90,400 In the second year 22,600 101,700 In the third to fifth years, inclusive — — 203,397 192,100 Portion classified as current liabilities (180,797) (90,400) Non-current portion 22,600 101,700 The carrying amount of bank loans approximates its fair values. The bank loans are dominated in Renminbi and carried at interest rate approximately ranged from 4.8% to 6.1% per annum. At 30 September 2009, the Group has pledged property, plant and equipment, investment properties, investment properties under construction, properties under development and completed properties held for sale located in the PRC with total carrying values of approximately HK$281,483,000 (unaudited) (31 March 2009: HK$564,376,000) to banks to secure these bank borrowings. During the six months ended 30 September 2009, the pledge of investment properties, investment properties under construction and completed properties held for sales securing the bank loan were partially released as a result of the repayment of the loans. 16 15. ISSUED CAPITAL 30 September 2009 31 March 2009 HK$’000 HK$’000 (unaudited) (audited) Authorised: 5,000,000,000 (31 March 2009: 5,000,000,000) ordinary shares of HK$0.10 each 500,000 500,000 Issued and fully paid: 1,224,740,207 (31 March 2009: 1,224,740,207) ordinary shares of HK$0.10 each 122,474 122,474 16. RELATED PARTY TRANSACTIONS In addition to the transactions detailed elsewhere in these unaudited condensed consolidated interim financial statements, the Group had the following material transactions with related parties during the period: (a) Transactions with related parties: For the six months ended 30 September 2009 2008 Note HK$’000 HK$’000 (unaudited) (unaudited) Reimbursement of rental charges and other utility expenses paid on behalf (i) 939 447 In the opinion of directors, the above transaction was entered into by the Group in the normal course of its business. Note: (i) Rental fees, management fees, air-conditioning fees and utilities fees were received from the related company, which the directors of the Company had beneficial interests in, under the sharing of office agreement dated 1 July 2008 for a term of 3 years. 17 16. RELATED PARTY TRANSACTIONS (Continued) (b) Compensation of key management personnel of the Group: For the six months ended 30 September 2009 2008 HK$’000 HK$’000 (unaudited) (unaudited) Short term employee benefits 7,681 5,174 Share-based payments 1,618 — Total compensation paid to key management personnel 9,299 5,174 17. CAPITAL COMMITMENTS The Group had the following capital commitments at the statement of financial position date: 30 September 2009 31 March 2009 HK$’000 HK$’000 (unaudited) (audited) Capital expenditure in connection with property development contracted, but not provided for 40,311 117,173 18. OPERATING LEASE ARRANGEMENTS (a) As lessee At 30 September 2009, the Group had total future minimum lease payments under non-cancellable operating leases falling due as follows: 30 September 2009 31 March 2009 HK$’000 HK$’000 (unaudited) (audited) Within one year 8,025 14,365 In the second to fifth years, inclusive 5,242 13,426 13,267 27,791 18 18. OPERATING LEASE ARRANGEMENTS (Continued) (b) As lessor At 30 September 2009, the Group had total future minimum lease receivables under non-cancellable operating leases with tenants of the Group’s properties falling due as follows: 30 September 2009 31 March 2009 HK$’000 HK$’000 (unaudited) (audited) Within one year 25,147 20,178 In the second to fifth years, inclusive 18,785 25,263 43,932 45,441 19. CONTINGENT LIABILITIES As at 30 September 2009, the Group had contingent liabilities relating to guarantees in respect of mortgage facilities for certain purchasers amounting to approximately HK$41.6 million (unaudited) (31 March 2009: HK$52.2 million). This represented the guarantees in respect of mortgage facilities granted by a PRC bank related to the mortgage loans arranged for certain purchasers of the Group’s properties. Pursuant to the terms of the guarantees, upon default in mortgage payments by these purchasers, the Group is responsible to repay the outstanding mortgage principal together with accrued interest and penalty owed by the defaulted purchasers to the bank. The Group’s guarantee period starts from the dates of grant of the relevant mortgage loans and ends upon issuance of real estate ownership certificates to the purchasers. The fair value of the guarantees is not significant and the Group considers that in case of default in payments, the net realisable value of the related properties will be sufficient to cover the repayment of the outstanding mortgage principal together with accrued interest and penalty and therefore no provision has been made as at 30 September 2009 and 31 March 2009 in the financial statements for the guarantees. 20. COMPARATIVE AMOUNTS Certain comparative amounts have been re-classified to conform to the current period’s presentation. 19 Management Discussion and Analysis DIVIDEND The Board has resolved to declare an interim dividend of HK3.00 cents per share for the six months ended 30 September 2009 (six months ended 30 September 2008: Nil), payable to shareholders whose names appear on the Register of Members of the Company on Tuesday, 5 January 2010. The interim dividend will be paid on or around Wednesday, 20 January 2010. CLOSURE OF REGISTER OF MEMBERS The Register of Members of the Company will be closed on Tuesday, 5 January 2010, on which day, no transfer of shares will be registered. In order to qualify for the interim dividend, all valid documents for the transfers of shares accompanied by the relevant share certificates must be lodged with the Company’s Hong Kong branch share registrar, Tricor Secretaries Limited, at 26th Floor, Tesbury Centre, 28 Queen’s Road East, Hong Kong not later than 4:30 p.m. on Monday, 4 January 2010. BUSINESS REVIEW Pearl Operations The global economic downturn triggered by the United States financial and credit crisis in second half of 2008 has badly hit the Hong Kong economy. Merchandise exports, including re-exports, declined by 17% and 14% for first two quarters of 2009 and the third quarter of 2009, respectively, as compared to the same periods in 2008. Though there are signs that demand for export has ceased to worsen, however, the future development of global economy, particularly in the luxury product market, is still hard to predict. Persistent high unemployment rates were posted in the United States and Europe, in which our major customers operate. We anticipate the economies of the United States and Europe will take longer to stabilise and recover. Customers remain cautious about increasing their levels of inventory, which adversely affects demands for products in our Pearl Operation. With the difficult business environment for Pearl Operation, we will continue to monitor the effects of the financial crisis in the markets where we operate and to adopt appropriate business and financial management policies in order to capture business growth opportunities when the economy improves. Real Estate Operations The fiscal stimulus programs initiated by the Chinese government creating additional liquidity of
